DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species 4 directed to figures 2-4 and 7B in the reply filed on 11/21/2022 is acknowledged.  The traversal is on the ground(s) that structures shown in figures 7A-8B are not mutually exclusive.  This is not found persuasive because only one of the shown structures can be used in the device and the structures are not interchangeable. The requirement is still deemed proper and is therefore made FINAL. With respect to the argument that some of the prior applications grouped some of the species together and that those species should be combined in the present application, this argument is not persuasive because upon further review of the figures in the parent application (16/587612) and in present application, the examiner determined that there is sufficient examination burden to examine the species separately. If the applicant states that figures 7B-8B are obvious variants of one another, the examiner will combine the species together.
Claim 5 is withdrawn from consideration by the examiner as being directed to nonelected species. An outer greater diameter of a segment of the pin channel only appears to be shown in figure 8 (enlarged portion 16s). The examiner could not find any other clear description of this feature in the disclosure. 
Claims 2 and 20 are withdrawn from consideration by the examiner as being directed to nonelected species. The enlarged end portions of the pin appear to be only shown in species shown in figure 5 (enlarged portions 18e; also see specification description of figure 5). Figures 2-4 are generic to all species and the shown pin structure is also considered generic since the elected pin structure of figure 7B is mutually exclusive with other pin structures, and was chosen to be placed in the generic breaker structure of figures 2-4. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10475599. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims includes all of the scope of the pending claims.
Claim Rejections - 35 USC § 112
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first and second end portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 7, 9-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2013/0076461) in view of Woods (US 3171921) and Wehrli III et al. (US 5929405).
In re claim 1, Maloney, in figures 1-5, discloses a circuit breaker comprising: a housing (128); a handle (116) held by the housing, and a contact arm receiving channel, and a moveable contact arm (102) comprising a first end portion in the contact arm receiving channel of the handle. Maloney does not clearly show the pin channels and associated pin details including non-rotating structure. Woods however, in figures 1-4, teaches a circuit breaker having a handle (14) wherein the handle comprises first and second pin channels that are laterally spaced apart and face each other across the receiving channel (as seen in figure 4), the first pin channel extending on one side of the contact arm receiving channel and the second pin channel extending on an opposing side of the contact arm receiving channel and wherein the first and second pin channels each comprise an outer facing end segment; a pin (18) attached to the handle and oriented such that a longitudinal axis of the pin is parallel to and offset from a pivot axis of the handle (as seen in figure 3) wherein the pin is statically attached to the handle whereby the pin moves with the handle wherein, in position, the pin extends from the first pin channel, across the contact arm receiving channel, into the second pin channel. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pin/channel connection as taught by Woods to connect the handle and the contact arm of Maloney so that the movable arm directly contacts a medial segment of the pin across a width of the first end portion of the moveable contact arm and defines a handle/contact arm bearing interface in order to provide a secure connection between the handle and the contact arm. Werhli discloses that it is known to use non-rotating pins in a breaker device (127, see specification column 8, line 21). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have used a non-rotating pin as taught by Wehrli in the handle of Maloney/Woods to provide increased handle rigidity and reduce unwanted movements between components.
In re claim 3, Maloney/Woods/Wehrli discloses that a medial segment of the pin has a length that is greater than a length of either of the first and second end portions, and wherein the length of the medial segment of the pin corresponds to the width of the first end portion of the contact arm (any length of the medial segment that is larger than the end portions meets this limitation).
In re claim 4, Maloney/Woods/Wehrli discloses that the first end portion of the moveable contact arm is sized and configured to reside entirely within the contact arm receiving channel, and wherein an entire width of the width of the first end portion of the moveable contact arm directly abuts the medial segment of the pin (this is inherent in the combined device; the connection is shown in Woods figures 3-4).
In re claim 7, Maloney/Woods/Wehrli discloses that the outer facing end surfaces of the first and second end portions of the pin are recessed in the outer facing end segment of the first and second pin channels, respectively (this is inherent to a pin positioned in the channel and also shown by the references; see Woods for best view).
In re claim 9, Maloney/Woods/Wehrli discloses that the moveable contact arm has a second end portion opposing and inwardly spaced apart from the first end portion, wherein the second end portion of the moveable contact arm comprises an electrical contact (104-1 in Maloney), wherein the circuit breaker further comprises a stationary electrical contact (106) held in the housing so as to selectively electrically engage the contact of the moveable arm, and wherein the first end portion of the moveable contact arm moves in the contact arm receiving channel while contacting the pin as the handle moves between ON and OFF positions (inherent functionality).
In re claim 10, Maloney/Woods/Wehrli discloses that the contact arm receiving channel in the handle is orthogonal to the pin (as shown by Woods).
In re claim 11, Maloney/Woods/Wehrli discloses that the circuit breaker has a TRIP position, wherein the first end portion of the moveable contact arm contacts the pin as the moveable contact arm and handle move between the ON and OFF positions and the TRIP position (inherent function of the shown structure since the pin connects the handle and the contact arm).
In re claim 12, Maloney/Woods/Wehrli discloses that the first end portion of the moveable contact arm has a laterally extending channel that spans across an entire width of the width of the first end portion of the contact arm and is arcuate (as shown by Woods in figure 3) and open in a direction facing the handle and that abuts and holds the medial segment of the pin providing the direct contact of the first end portion of the moveable contact arm (as shown by Woods in figures 3-4).
In re claim 13, Maloney/Woods/Wehrli discloses that the laterally extending channel of the moveable contact arm has a radius of curvature that corresponds to a radius of the medial segment of the pin (as shown by Woods; this is inherent for the pin not to come out of the channel).
In re claim 14, Maloney/Woods/Wehrli discloses that the pin has an axially extending centerline that is longitudinally and laterally offset from the pivot axis of the handle (as seen in the figures) and abuts an arcuate surface in a substrate of the first end portion of the moveable contact arm defining a laterally extending open channel in the first end portion of the moveable contact arm to hold and provide the direct contact of the medial segment of the pin with the first end portion of the moveable contact arm (as seen in figures 3-4 of Woods), and wherein the pin is cylindrical. Maloney/Woods/Wehrli does not teach the claimed radius values. It would have been obvious to one having ordinary skill in the art to have determined the best value for the radius of the pin, since it has been held that where the general conditions of a clan are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 66, applicant has not disclosed any criticality for the claimed limitations.
In reclaim 19, Maloney, in figures 1-5, discloses a circuit breaker comprising: a housing (128); a handle (116) held by the housing, and a moveable contact arm (102) comprising a first end portion in the contact arm receiving channel of the handle (as seen in figure 2b). Maloney does not explicitly teach pin channels and pin details including non-rotating structure. Woods however, in figures 1-4, teaches a similar device having a handle (14) wherein the handle comprises first and second pin channels that are laterally spaced apart and facing each other across a receiving channel (in the middle, as seen in figure 4), the first pin channel extending on one side of the receiving channel and the second pin channel extending on an opposing side of the contact arm receiving channel; wherein the first and second pin channels each comprise an outer facing end segment (in the same way as shown by the applicant): a pin (18) attached to the handle such that a longitudinal axis of the pin is parallel to and offset from a pivot axis of the handle (as seen in figure 3), wherein the pin has a length with longitudinally opposed first and second end portions, and wherein, in position, the pin extends from the first pin channel, across the receiving channel, into the second pin channel (as seen in figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pin/channel connection as taught by Woods to connect the handle and the contact arm of Maloney wherein the medial segment of the pin directly abuts the first end portion of the moveable contact arm and defines a handle/contact arm bearing interface in the combined device in order to provide a secure connection between the handle and the contact arm. Werhli discloses that it is known to use non-rotating pins in a breaker device (127, see specification column 8, line 21). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have used a non-rotating pin as taught by Wehrli in the handle of Maloney/Woods to provide increased handle rigidity and reduce unwanted movements between components.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2013/0076461) in view of Woods (US 3171921) and Wehrli III et al. (US 5929405) and Bachi (US 2692965).
In re claim 15, Maloney/Woods/Wehrli discloses the claimed invention except for the key/slot feature. Bachi however teaches that key/slot features (see key 53) are known in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the key/slot arrangement taught by Bachi in the device of Maloney/Woods/Wehrli in order to fix the slot and the pin together.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2013/0076461) in view of Woods (US 3171921).
In reclaim 17, Maloney, in figures 1-5, discloses a circuit breaker comprising: a housing (128); a handle (116) held by the housing, and a moveable contact arm (102) comprising a first end portion in the contact arm receiving channel of the handle (as seen in figure 2b). Maloney does not explicitly teach pin channels and pin details. Woods however, in figures 1-4, teaches a similar device having a handle (14) wherein the handle comprises first and second pin channels that are laterally spaced apart and facing each other across a receiving channel (in the middle, as seen in figure 4), the first pin channel extending on one side of the receiving channel and the second pin channel extending on an opposing side of the contact arm receiving channel; wherein the first and second pin channels each comprise an outer facing end segment (in the same way as shown by the applicant): a pin (18) attached to the handle such that a longitudinal axis of the pin is parallel to and offset from a pivot axis of the handle (as seen in figure 3), and wherein, in position, the pin extends from the first pin channel, across the receiving channel, into the second pin channel (as seen in figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pin/channel connection as taught by Woods to connect the handle and the contact arm of Maloney wherein the medial segment of the pin directly abuts the first end portion of the moveable contact arm and defines a handle/contact arm bearing interface in the combined device in order to provide a secure connection between the handle and the contact arm.
In re claim 18, Maloney/Woods teaches that the first end portion of the moveable contact arm has an open arcuate and laterally extending pin channel with an open surface facing the pin that holds the medial segment of the pin (as seen in figures 3-4 of Woods), but does not teach a non-rotatable mounting. Werhli discloses that it is known to use non-rotating pins in a breaker device (127, see specification column 8, line 21). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to have used a non-rotating pin as taught by Wehrli in the handle of Maloney/Woods to provide increased handle rigidity and reduce unwanted movements between components.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney (US 2013/0076461) in view of Woods (US 3171921) and Wehrli III et al. (US 5929405) and Gula (US 5200724).
In re claim 6, Maloney/Woods/Wehrli discloses the claimed invention except for the pin being metallic. Gula teaches metal pins (216) used to form pivotable connections. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used metal as taught by Gula for the pin construction of Maloney/Woods/Wehrli to provide a strong pin pivot point.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/           Primary Examiner, Art Unit 2837